           Case 2:17-cv-00495-JD Document 400 Filed 09/15/20 Page 1 of 1




                                                    Jacob A. Kramer
                                                    Partner
                                                    Direct: (202) 508-6153
                                                    Fax: (202) 220-7453
                                                    jake.kramer@bclplaw.com
September 14, 2020


 The Honorable Jan E. DuBois
 United States District Court – Eastern District of Pennsylvania
 James A. Byrne United States Courthouse
 601 Market Street, Room 12613
 Philadelphia, PA 19106


Re:    Eddystone Rail Company, LLC v. Bridger Logistics, LLC, et al.
       Case No. 2:17-cv-00495-RK /USDC – Eastern District of Pennsylvania

Dear Judge DuBois:

       On behalf of the BL/FG Defendants, we write to seek leave to file a reply brief in further
support of the BL/FG Defendants’ Motion for Partial Summary Judgment (Dkt. 384), in order to
respond to arguments made by Plaintiff Eddystone in its September 10, 2020 opposition brief
(Dkt. 396). We have consulted with counsel for Plaintiff Eddystone, who advised that Plaintiff
does not object to our request for leave to file a reply.1

        If the Court permits a reply brief, the BL/FG Defendants respectfully ask that the Court
set an October 1, 2020 filing deadline. As always, we are available to discuss these matters if it
would be helpful to the Court.

Respectfully,




Jacob A. Kramer
Liaison Counsel for the BL/FG Defendants

cc:    All Counsel of Record




       1
               Pursuant to the Court’s August 16, 2020 Scheduling Order, the BL/FG Defendants
submit this request via email. (Dkt. 391 at 2 (“Replies may be filed with leave of Court requested
by email to Chambers.”).



                                                1
